

116 HR 2057 IH: Fair And Inclusive Redistricting Map Act
U.S. House of Representatives
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2057IN THE HOUSE OF REPRESENTATIVESApril 3, 2019Mr. McNerney introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Attorney General to enter into an agreement with the National Academies to conduct a
			 study to develop guidelines, best practices, and examples for
			 congressional redistricting.
	
 1.Short titleThis Act may be cited as the Fair And Inclusive Redistricting Map Act or the FAIR Map Act. 2.Congressional District Map Study (a)In GeneralNot later than 180 days after the date of the enactment of this Act, the Attorney General shall enter into an agreement with the National Academies under which the National Academies shall conduct a study to—
 (1)develop guidelines, best practices, and examples consistent with the criteria in subsection (b) to aid States in drawing congressional district maps; and
 (2)define metrics, limitations to such metrics, and other factors for the criteria in subsection (b). (b)Map Criteria (1)RequirementsThe guidelines, best practices, and examples developed under subsection (a) shall—
 (A)comply with the Constitution of the United States, including the requirement of equal population; and
 (B)comply with the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.). (2)ConsiderationsThe guidelines, best practices, and examples developed under subsection (a) shall consider factors related to—
 (A)maintaining geographic contiguity and compactness; (B)respecting natural and existing political boundaries;
 (C)respecting communities of interest; and (D)maintaining partisan fairness.
 (c)Completion of StudyThe Study required under subsection (a) shall be completed at the later of— (1)January 1, 2021; or
 (2)the date that is 1 year after the date of the agreement in subsection (a). (d)ReportAfter the completion of the study, the Attorney General shall submit to Congress and make publicly available the results of the study described in subsection (a).
 3.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act. 